DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 02/10/2021, the application is now in condition for allowance. 

Examiner’s Note
The retrieval of foreign application GB 1908972.1 to which priority is claimed has been failed as informed to the applicant on 11/24/2020 copy of letter from the Office is as follows, the applicant is required to file the relevant document. The first office action mailed on 01/08/2021 appraised the applicant accordingly, further prior to issuance of this Notice of Allowance (NOA), the examiner called attorney on record Mr. B. Graham Nelson (registration number 72699) on 02/24/2021 (9:43 am), however the attorney Mr. B. Graham Nelson was of the view that NOA may be issued and he will have sufficient time period after that to submit the priority documents, the NOA is being issues subject to submission of priority documents in order to obtain claimed priority date.

    PNG
    media_image1.png
    805
    885
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-2, 4-20 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1 and 2 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Re: Claims 1 and 2: 
The prior art of record does not teaches “an engine core including:  a turbine, a compressor, and a core shaft connecting the turbine to the compressor, wherein a compressor exit in combination with; wherein a fan rotor entry temperature is defined as an average temperature of airflow across the leading edge of each of the fan blades  at cruise conditions and a fan tip rotor exit temperature is defined as an average temperature of airflow across a radially outer portion of each of the fan blades at the trailing edge at the cruise conditions, and 
a fan tip temperature rise is defined as:
the fan tip rotor exit temperature 
──────────────────
the fan rotor entry temperature 

and a core temperature rise is defined as:
the compressor exit temperature
───────────────────,
the fan rotor entry temperature  

and wherein a core to fan tip temperature rise ratio of:
the core temperature rise
────────────────
 the fan tip temperature rise

is in the range from 2.845 to 3.8”, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1 and 2.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQ MIAN/Examiner, Art Unit 3746
March 17, 2021